Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 12th
day of March, 2018, by and between Party City Holdings Inc., a Delaware
corporation (the “Company”), Party City Holdco Inc., a Delaware corporation
(“Holdco”), and James M. Harrison (the “Executive”) and effective as of the date
hereof.

WHEREAS, the Executive has served the Company as its Chief Executive Officer
pursuant to an Employment Agreement, which was last amended and restated
effective as of January 1, 2015, and last amended on May 8, 2017 (as amended,
the “Prior Employment Agreement”); and

WHEREAS, the Company, Holdco and the Executive desire to set forth in this new
Agreement the terms and conditions under which the Executive will continue to be
employed as the Chief Executive Officer of each of the Company and Holdco
effective the date hereof;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period. The Company and Holdco shall continue to employ the
Executive, and the Executive agrees to, and shall, serve the Company and Holdco,
on the terms and conditions set forth in this Agreement, for the period
beginning on the date hereof and ending on December 31, 2019, unless sooner
terminated as set forth hereinafter (the “Employment Period”).

2.    Position and Duties.

(a)    During the Employment Period, the Executive shall continue to serve as
Chief Executive Officer of the Company and of Holdco with such duties and
responsibilities as are assigned to him by the Board of Directors of Holdco (the
“Board”) consistent with his position as Chief Executive Officer of the Company
and Holdco, including, as the Board may request, without additional
compensation, to serve as an officer or director of certain subsidiaries and
other affiliated entities of Holdco.

(b)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive shall devote his
full attention and time during normal business hours to the business and affairs
of the Company and Holdco and shall use his reasonable best efforts to carry out
the responsibilities assigned to the Executive faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to
(i) serve on civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (iii) serve
on the board of directors of other companies, so long as the Board approves such
appointments (such approval not to be unreasonably withheld), or (iv) manage
personal investments, so long as such activities do not compete with and are not
provided to or for any entity that competes with or intends to compete with
Holdco or any of its subsidiaries and affiliates and do not interfere with the
performance of the Executive’s responsibilities as an employee of the Company or
Holdco in accordance with this Agreement.

 

-1-



--------------------------------------------------------------------------------

3.    Compensation.

(a)     Base Salary. Effective as of January 1, 2018, the Executive shall
receive from the Company an annual base salary (“Annual Base Salary”) of
$1,785,802, payable in regular intervals in accordance with the Company’s
customary payroll practices in effect during the Employment Period; provided
that such Annual Base Salary shall be increased by 2% (from the Annual Base
Salary theretofore in effect) on each January 1 during the Employment Period
commencing on January 1, 2019.

(b)    Annual Bonus. In addition to the Annual Base Salary, the Executive shall
be eligible to receive annual bonus compensation (the “Annual Bonus”) consistent
with the Company’s bonus plan for key executives as in effect from time to time
(the “Bonus Plan”). The Annual Bonus, if any, shall be paid no later than two
and one-half months following the end of the calendar year to which such Annual
Bonus corresponds. During the Employment Period, the target amount of the Annual
Bonus shall be 60% of the Annual Base Salary and the maximum amount of the
Annual Bonus shall be 120% of the Annual Base Salary, with the actual amount of
the Annual Bonus, if any, to be determined by the Board or the Compensation
Committee of the Board (the “Committee”) in accordance with the Bonus Plan.
Except as otherwise provided in Section 5 of this Agreement, for any year during
which the Executive is employed by the Company and Holdco for less than the
entire calendar year (including a year in which the Executive’s employment is
terminated), the Annual Bonus, if any, shall be determined based on actual
performance, pro-rated for the period during which the Executive was employed
during such calendar year (based on the number of days in such calendar year the
Executive was so employed divided by 365), as determined in good faith by the
Board or the Committee and payable no later than two and one-half months
following the end of the calendar year to which such Annual Bonus corresponds.

(c)    Other Benefits. During the Employment Period: (i) the Executive shall be
eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company, and shall be entitled to paid
vacation, to the same extent and on the same terms and conditions as peer
executives; (ii) the Company shall pay on the Executive’s behalf, disability
insurance premiums up to $2,000.00 per month pursuant to which policy the
Executive shall be entitled to designate the beneficiary; and (iii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in, and shall receive all benefits under, all other welfare
benefit plans, practices, policies and programs provided by the Company
(including, to the extent provided, without limitation, medical, prescription,
dental, disability, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs) to the same extent and
on the same terms and conditions as peer executives; provided, however, that
nothing in this Agreement shall impose on the Company any obligation to offer to
the Executive participation in any stock, stock option, restricted stock, bonus
or other incentive award, plan, practice, policy or program. The term “peer
executives” means the Executive Chairman and Senior Vice Presidents of the
Company, if such positions exist, and if such positions do not exist, the
definition of the term “peer executives” shall be determined by the Board or the
Committee in good faith.

 

-2-



--------------------------------------------------------------------------------

(d)     Expenses. During the Employment Period, the Executive shall be entitled
to receive reimbursement for all reasonable travel and other expenses incurred
by the Executive in carrying out the Executive’s duties under this Agreement;
provided that the Executive complies with the policies, practices and procedures
of the Company for submission of expense reports, receipts, or similar
documentation of such expenses.

4.    Termination of Employment.

(a)    Death or Permanent Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company or Holdco shall be entitled to terminate the Executive’s employment
because of the Executive’s Permanent Disability during the Employment Period.
“Permanent Disability” means that the Executive (i) is unable to perform his
duties under this Agreement by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; or (iii) has been determined to be totally disabled by the Social
Security Administration. A termination of the Executive’s employment by the
Company or Holdco for Permanent Disability shall be communicated to the
Executive by written notice and shall be effective on the 30th day after receipt
of such notice by the Executive (the “Disability Effective Date”), unless the
Executive returns to full-time performance of the Executive’s duties in
accordance with the provisions of Section 2 before such 30th day. In the event
of a dispute as to whether the Executive has suffered a Permanent Disability,
the final determination shall be made by a licensed physician selected by the
Board and acceptable to the Executive in the Executive’s reasonable judgment.

(b)    Other than Death or Disability. The Company or Holdco may terminate the
Executive’s employment at any time during the Employment Period at any time with
or without Cause upon notice to the Executive.

(c)    Good Reason. The Executive may terminate his employment at any time
during the Employment Period for Good Reason, upon written notice to the Company
setting forth in reasonable detail the nature of such Good Reason, as set forth
below. For purposes of this Agreement, “Good Reason” is defined as any one or
more of the following: any attempt to relocate the Executive to a work location
that is more than 100 miles from the Company’s offices in Elmsford, New York;
any material diminution in the nature or scope of the Executive’s
responsibilities or duties as defined under this Agreement (provided that each
of (a) a change in reporting relationships resulting from the direct or indirect
control of the Company or Holdco (or a successor corporation) by another
corporation or other person(s) and (b) any diminution of the business of the
Company or Holdco or any of their respective affiliates, shall not be deemed to
constitute “Good Reason”); any material breach by the Company or any affiliate
of the Company of any provision of this Agreement or any other written agreement
with the Executive, which breach is not cured within twenty (20) days following
written notice by the Executive to the Company; or any material failure of the
Company to provide the Executive with at least the

 

-3-



--------------------------------------------------------------------------------

Annual Base Salary and/or any other compensation or benefits in accordance with
the terms of Section 3 hereof, other than an inadvertent failure which is cured
within ten (10) business days following written notice from the Executive
specifying in reasonable detail the nature of such failure. Notwithstanding the
foregoing, the appointment of an interim Chief Executive Officer during any
period of the Executive’s disability (which may potentially result in a
Permanent Disability) will not be considered “Good Reason” (so long as the
Executive continues to be compensated pursuant to the terms of this Agreement),
until the occurrence of a Permanent Disability as defined in Section 4(a).

(d)    Change in Control. If there occurs a “Change in Control” (as hereinafter
defined) during the Employment Period, and the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, in either case, within six (6) months prior to, or twenty-four
(24) months following, the consummation of such Change in Control (the “Change
in Control Protection Period”), the Executive shall be deemed to have had a
“Change in Control Termination”. As used herein, a “Change in Control” shall be
deemed to have occurred upon the occurrence of any of the following events:

(i)    a change in the ownership of Holdco within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) as in effect on the date hereof;

(ii)    a change in the effective control of Holdco within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(vi)(2) as in effect on the date
hereof; or

(iii)    a change in the ownership of all or substantially all of Holdco’s
assets within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii) as
in effect on the date hereof.

Notwithstanding anything to the contrary set forth in d(i)(ii) or
(iii) hereinabove, no Change in Control shall be deemed to have occurred so long
as affiliates of Thomas H. Lee Partners continue to own at least 50% of the
stock of Holdco in the aggregate.

(e)    Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date or the date on which the
termination of the Executive’s employment by the Company and Holdco, or by the
Executive, is effective, as the case may be, including by reason of the
expiration of the Employment Period.

5.    Obligations of the Company Upon Termination.

(a)    By the Company Upon the Executive’s Death or Permanent Disability. If the
Executive dies during the Employment Period or the Company or Holdco terminates
the Executive’s employment due to the Executive’s Permanent Disability, the
Company shall pay the Executive or his legal representative:

(i)     the Executive’s accrued but unpaid cash compensation (the “Accrued
Obligations”), which shall equal the sum of (1) any portion of the Executive’s
Annual Base Salary through the Date of Termination that has not yet been paid;
(2) any Annual Bonus that the

 

-4-



--------------------------------------------------------------------------------

Executive has earned for a prior full calendar year that has ended prior to the
Date of Termination but which has not yet been calculated and paid; and (3) any
accrued but unpaid vacation pay; and

(ii)    a pro rata Annual Bonus for the year of termination, calculated and paid
in accordance with Section 3(b).

The Accrued Obligations shall be paid in cash within thirty (30) days of the
Date of Termination. Notwithstanding anything to the contrary set forth herein,
the Executive shall not be entitled any payment pursuant to subsection (ii) of
this Section 5(a) or Section 9(d)(i) unless the Executive (or the Executive’s
beneficiary previously designated in writing to the Company or, if no such
beneficiary has been so designated, the Executive’s estate, as applicable) shall
have, at the written request of the Company or Holdco, executed a release of any
and all legal claims in the form attached hereto as Exhibit A (which such form
may be modified by the Company to the extent necessary to reflect execution by a
person other than the Executive) (the “Release”) no later than forty-five
(45) days following the Date of Termination (which period shall be sixty-five
(65) days following the Date of Termination in the case of a termination of the
Executive’s employment due to his death) and shall not have revoked such release
in accordance with its terms.

(b)    By the Company for Cause. If the Executive’s employment is terminated by
the Company or Holdco for “Cause” (as hereinafter defined), then the Executive
shall be entitled to only the payment of the Accrued Obligations which shall be
paid to the Executive in cash in a lump sum within thirty (30) days of the Date
of Termination and neither the Company nor Holdco shall have any further
obligation under this Agreement. For purposes of this Agreement, “Cause” shall
mean (1) conviction of the Executive by a court of competent jurisdiction of a
felony (excluding felonies under the Vehicle and Traffic Code of the State of
New York or any similar law of another state within the United States of
America); (2) any act of intentional fraud in connection with his duties under
this Agreement; (3) any act of gross negligence or willful misconduct with
respect to the Executive’s duties under this Agreement; and (4) any act of
willful disobedience in violation of specific reasonable directions of the Board
consistent with the Executive’s duties.

(c)    By the Company for any reason other than Cause or by the Executive for
Good Reason. If the Executive’s employment is terminated during the Employment
Period (i) by the Company or Holdco other than for Cause, death or Permanent
Disability or (ii) by the Executive for Good Reason, in each case, except if
such termination is a Change in Control Termination, the Company shall pay to
the Executive (A) the Accrued Obligations, (B) the Executive will also be
entitled to receive a pro rata Annual Bonus for the year of termination,
calculated and paid in accordance with Section 3(b), and (C) a severance payment
(the “Severance Payment”), in an amount equal to the product of (x) the
Executive’s then current Annual Base Salary multiplied by (y) the number of
years in the post employment Restriction Period, calculated in accordance with
Section 9(d) hereinafter. Notwithstanding anything to the contrary set forth
herein, the Executive shall not be entitled to any payment pursuant to clauses
(B) or (C) of this Section 5(c) unless the Executive shall have, at the written
request of the Company or Holdco, executed the Release no later than forty-five
(45) days following the Date of Termination and shall not have revoked such
release in accordance with its terms.

 

-5-



--------------------------------------------------------------------------------

(d)     Change in Control Termination. Notwithstanding anything to the contrary
set forth herein, in the event of a Change in Control Termination:

(i)     the Company shall pay to the Executive the Accrued Obligations;

(ii)     the Company shall pay to the Executive:

(A)     an amount equal to two and one-half (2 1/2) times the sum of
(1) Executive’s then current Annual Base Salary and (2) the target Annual Bonus,

(B)     an amount equal to a pro rata Annual Bonus for the year of termination,
calculated and paid in accordance with Section 3(b), and

(C)     provided that the Executive timely elects to continue his coverage in
the Company’s group health plan under the federal law known as “COBRA”, a
monthly amount equal to that portion of the monthly health premiums for such
coverage paid by the Company on behalf of the Executive prior to the date of the
Change in Control Termination until the date that is twenty-four (24) months
following the date of the Change in Control Termination (the “Health
Continuation Benefits”); and

(iii)     any stock options, restricted stock, restricted stock units,
performance stock units or similar awards granted on or after January 1, 2014
(or any awards or rights issued in exchange for such grants in connection with a
Change in Control or otherwise) shall be treated as follows: (A) such awards or
rights that vest solely based on the Executive’s continued service over time
shall immediately become fully vested as of the date of the Change in Control
Termination and (B) such awards or rights that vest upon the occurrence of
specified performance metrics, shall be treated as earned and vest as follows:
(1) if the full performance period has elapsed as of the date of the Change in
Control Termination, such awards and rights shall be earned based on actual
achievement of the applicable performance goals, as provided in the applicable
award agreement and shall immediately become vested without pro-ration and
(2) otherwise, such awards and rights shall be earned based on assumed
achievement of the applicable performance goals at 100% of the performance
target, as provided in the applicable award agreement, and shall immediately
vest as to a prorated portion of each such award or right based on the number of
days of the Executive’s actual employment or other service with the Company
prior to the Change in Control Termination during the applicable full
performance period; provided, that, if the Executive does not experience a
Change in Control Termination prior to the end of the applicable original
performance period, such awards and rights shall be earned based on assumed
achievement of the applicable performance goals at 100% of the performance
target, as provided in the applicable award agreement, and shall be eligible to
vest as of the last day of the applicable original performance period without
pro-ration, subject to the terms of the applicable award agreement. Any stock
options, restricted stock, restricted stock units, performance stock units or
similar awards granted on or after January 1, 2014 (or any awards or rights
issued in exchange for such grants in connection with a Change in Control or
otherwise) that do not vest after application of the preceding sentence shall be
immediately

 

-6-



--------------------------------------------------------------------------------

forfeited without payment due thereon. For the avoidance of doubt, upon the
occurrence of a Change in Control Termination, the vesting of any stock option
granted prior to January 1, 2014 (or awards or rights issued in exchange
therefor) shall be determined pursuant to the terms of the applicable award
agreement.

Notwithstanding the foregoing, in the event that the Health Continuation
Benefits would subject the Executive or the Company to any tax or penalty under
the ACA or Section 105(h) of the Code (as defined below), or applicable
subsequent regulations, guidance or successor statutes, the Executive and the
Company agree to work together in good faith to restructure the Health
Continuation Benefits in a manner that avoids such adverse consequences. All
amounts payable hereunder (except the Annual Bonus which is payable in
accordance with Section 3(b), the Accrued Obligations, which shall be calculated
and paid in a lump sum in cash within thirty (30) days of the date of the Change
in Control Termination and the Health Continuation Benefits, which shall be paid
as described above in this Section 5(d)) shall be paid in cash in a lump sum on
the date that is the later of sixty (60) days following the date of the Change
in Control Termination or sixty (60) days following the consummation of the
Change in Control. Notwithstanding anything to the contrary set forth herein,
the Executive shall not be entitled to any payment or benefit pursuant to
clauses (ii) or (iii) of this Section 5(d) unless the Executive shall have, at
the written request of the Company or Holdco, executed the Release no later than
forty-five (45) days following the date of the Change in Control Termination and
shall not have revoked such release in accordance with its terms.

(e)    By the Executive other than for Good Reason. If during the Employment
Period the Executive terminates his employment with the Company and Holdco other
than for Good Reason, the Company shall pay the Accrued Obligations to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination and neither the Company nor Holdco shall have any further obligation
under this Agreement.

(f)    Expiration of the Term. Unless otherwise terminated pursuant to any of
the foregoing clauses of this Section 5, the Executive’s employment hereunder
will automatically terminate at the expiration of the Employment Period and the
Company shall pay to the Executive (i) the Accrued Obligations, and (ii) the
Annual Bonus for the year in which the Employment Period ends; provided,
however, that if the Company allows the Executive’s employment to terminate due
to a expiration of the Employment Period occurring during the Change in Control
Protection Period, the Executive will be deemed to have had a Change in Control
Termination and will be entitled to the payments and benefits described in
Section 5(d) above and shall not otherwise receive payment under this
Section 5(f). The Annual Bonus shall be calculated and paid in accordance with
Section 3(b) and the Accrued Obligations shall be paid in a lump sum in cash
within thirty (30) days of the Date of Termination. Notwithstanding anything to
the contrary set forth herein, the Executive shall not be entitled any payment
pursuant to clause (ii) of this Section 5(f) unless the Executive shall have, at
the written request of the Company, executed the Release no later than
forty-five (45) days following the Date of Termination and shall not have
revoked such release in accordance with its terms. Upon expiration of the
Employment Period, no Severance Payment will be due and no further Restriction
Period shall apply.

 

-7-



--------------------------------------------------------------------------------

(g)    Continuing Rights under Benefits Programs. Notwithstanding anything to
the contrary set forth herein, upon termination of employment for any reason
other than death, termination by the Company for Cause, or termination by the
Executive without Good Reason, the Executive shall be entitled to receive at the
Executive’s expense, continued coverage under the Company’s health insurance
policy comparable to the family coverage received by the Executive at the Date
of Termination, so long as the Company’s Plan at the Date of Termination and
thereafter permits coverage of former employees.

6.     Section 409A. The parties intend for the compensation provided under this
Agreement to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (together with the
regulations thereunder, “Section 409A”). Notwithstanding the foregoing, in no
event shall the Company, Holdco or any of their respective affiliates have any
liability to the Executive or to any other person claiming rights under this
Agreement relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the provisions of
Section 409A.

(a)    Definitions. For purposes of this Agreement, all references to
“termination of employment” and similar or correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by Holdco to be a specified employee under Treasury
regulation Section 1.409A-1(i).

(b)    Certain Delayed Payments. If any payment or benefit hereunder
constituting “nonqualified deferred compensation” subject to Section 409A would
be subject to subsection (a)(2)(B)(i) of Section 409A (relating to payments made
to “specified employees” of publicly-traded companies upon separation from
service), any such payment or benefit to which the Executive would otherwise be
entitled during the six (6) month period following the Executive’s separation
from service will instead be provided or paid without interest on the first
business day following the expiration of such six (6) month period, or if
earlier, the date of the Executive’s death.

(c)    Separate Payments. Each payment made under this Agreement shall be
treated as a separate payment.

(d)    Reimbursements. Notwithstanding anything to the contrary in this
Agreement, any reimbursement that constitutes or could constitute nonqualified
deferred compensation subject to Section 409A will be subject to the following
additional requirements: (i) the expenses eligible for reimbursement will have
been incurred during the term of this Agreement, (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the expenses
eligible for reimbursement in any other taxable year; (iii) reimbursement will
be made not later than December 31 of the calendar year following the calendar
year in which the expense was incurred; and (iv) the right to reimbursement will
not be subject to liquidation or exchange for any other benefit.

7.    Full Settlement. The Company’s obligations to make the payments provided
for in, and otherwise to perform its obligations under, this Agreement shall not
be affected by any

 

-8-



--------------------------------------------------------------------------------

set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

8.    Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and Holdco all secret or confidential
information, knowledge or data relating to the Company, Holdco or any company
affiliated with the Company or Holdco and their respective businesses that the
Executive obtains during the Executive’s employment by the Company and Holdco
(whether before, during or after the Employment Period) and that is not public
knowledge (other than as a result of the Executive’s violation of this
Section 8) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company and Holdco, except with the prior
written consent of the Company or as otherwise required by law. For the
avoidance of doubt, (a) nothing contained in the Agreement or any other
agreement containing confidentiality provisions or other restrictive covenants
in favor of any the Company or any of its affiliates or subsidiaries shall be
construed to limit, restrict or in any other way affect the Executive’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity and (b) the Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided that notwithstanding this immunity from liability, the
Executive may be held liable if the Executive unlawfully accesses trade secrets
by unauthorized means.

9.    Noncompetition; Nonsolicitation.

(a)    Non-Competition. During the Employment Period, and following termination
of the Executive’s employment with the Company, Holdco and any of their
affiliates, during the “Restriction Period” (as hereinafter defined), the
Executive shall not directly or indirectly participate in or permit his name
directly or indirectly to be used by or become associated with (including as an
advisor, representative, agent, promoter, independent contractor, provider of
personal services or otherwise) any person, corporation, partnership, firm,
association or other enterprise or entity (a “person”) that is, or intends to
be, engaged in any business which is in competition with any business of the
Company, Holdco or any of their respective subsidiaries or controlled affiliates
in any geographic area in which the Company, Holdco or any of their respective
subsidiaries or controlled affiliates operate, compete or are engaged in such
business or at such time intend so to operate, compete or become engaged in such
business (a “Competitor”); provided, however, that the foregoing will not
prohibit the Executive from participating in or becoming associated with a
person if (i) less than 10% of the consolidated gross revenues of such person,
together with its affiliates, derive from activities or businesses that are in
competition with any business of the Company or any of its subsidiaries or
controlled affiliates (a “Competitive Business”) and (ii) the Executive does
not, directly or

 

-9-



--------------------------------------------------------------------------------

indirectly, participate in, become associated with, or otherwise have
responsibilities that relate to the conduct or operations of, any Competitive
Business that is conducted by such person or a division, group, or subsidiary or
affiliate of such person. For purposes of this Agreement, the term “participate”
includes any direct or indirect interest, whether as an officer, director,
employee, partner, sole proprietor, trustee, beneficiary, agent, representative,
independent contractor, consultant, advisor, provider of personal services,
creditor, or owner (other than by ownership of less than five percent of the
stock of a publicly-held corporation whose stock is traded on a national
securities exchange or in an over-the-counter market).

(b)    Non-Solicitation. During the Employment Period, and during the
Restriction Period following termination of employment, the Executive shall not,
directly or indirectly, encourage or solicit, or assist any other person or firm
in encouraging or soliciting, any person that during the three-year period
preceding such termination of the Executive’s employment with the Company and
Holdco (or, if such action occurs during the Employment Period, on the date such
action was taken) is or was engaged in a business relationship with the Company
or Holdco, any of their respective subsidiaries or controlled affiliates to
terminate its relationship with the Company or Holdco or any of their respective
subsidiaries or controlled affiliates or to engage in a business relationship
with a Competitor.

(c)    No Hire. During the Employment Period, and during the Restriction Period
following termination of employment, the Executive will not, except with the
prior written consent of the Company, directly or indirectly, induce any
employee of the Company, Holdco or any of their respective subsidiaries or
controlled affiliates to terminate employment with such entity, and will not,
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ, offer employment or cause employment to be
offered to any person (including employment as an independent contractor) who is
or was employed by the Company, Holdco or any of their respective subsidiaries
or controlled affiliates unless such person shall have ceased to be employed by
such entity for a period of at least twelve months. For purposes of this
Section 9(c), “employment” shall be deemed to include rendering services as an
independent contractor and “employees” shall be deemed to include independent
contractors.

(d)    Restriction Period. The term “Restriction Period” as used herein, shall
mean the following periods:

(i)    In the event the Employment Period is terminated by (1) the Company or
Holdco prior to its expiration (except as provided in Section 9(d)(iii)
hereinafter) other than (A) for Cause or (B) due to the Executive’s death or
Permanent Disability, or (2) the Executive for Good Reason, the Company shall
elect, in its sole and absolute discretion, to limit the Restriction Period
following termination to a one, two or three-year period (but no event less than
one year), and the Company shall pay the Executive the Severance Payment
(calculated based on the number of years of the elected Restriction Period). If
no Restriction Period election is made, the Company shall be deemed to have
elected a three-year Restriction Period. The Severance Payment shall be payable
in a lump sum on the date that is sixty (60) days following the Date of
Termination.

 

-10-



--------------------------------------------------------------------------------

(ii)    In the event the Executive is terminated by the Company or Holdco for
Cause, or if the Executive resigns without Good Reason, then the Restriction
Period shall be three years following termination of employment and no Severance
Payment shall be payable to the Executive.

(iii)     Notwithstanding anything to the contrary set forth herein, in the
event of a Change in Control Termination (or a deemed Change in Control
Termination under Section 5(f)), the Restriction Period shall be three years
following the date of such Change in Control Termination.

(e)    Return of Confidential Information. Promptly following the Executive’s
termination of employment, including due to expiration of the Employment Period,
the Executive shall return to the Company all property of the Company, Holdco
and their respective subsidiaries and affiliates, and all copies thereof, in the
Executive’s possession or under his control, including, without limitation, all
Confidential Information in whatever media such Confidential Information is
maintained.

(f)    Injunctive Relief. The Executive acknowledges and agrees that the
Restriction Period and the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to non-competition, nonsolicitation
and confidentiality and with respect to the property of the Company and its
subsidiaries and controlled affiliates, and the territories covered thereby, are
fair and reasonable and the result of negotiation. The Executive further
acknowledges and agrees that the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to noncompetition, nonsolicitation and
confidentiality and with respect to the property of the Company, Holdco and
their respective subsidiaries and controlled affiliates, and the territories
covered thereby, relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company, Holdco and their respective subsidiaries and affiliates irreparable
injury for which adequate remedies are not available at law. Therefore, the
Executive agrees that the Company and Holdco shall be entitled to an injunction,
restraining order or such other equitable relief as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Executive from
committing any violation of such covenants and obligations. These injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Company and Holdco may have at law or in equity. If, at the time of enforcement
of Section 8 and/or this Section 9, a court holds that any of the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope, and/or geographical area legally
permissible under such circumstances will be substituted for the period, scope
and/or area stated herein.

10.    Successors.

(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives and heirs and successors.

(b)    This Agreement shall inure to the benefit of and be binding upon Holdco,
the Company and their respective successors and assigns.

 

-11-



--------------------------------------------------------------------------------

11.    Section 280G. In the event that the Company undergoes a change in control
after it (or any affiliate of the Company, including Holdco, that would be
treated, together with the Company, as a single corporation under Section 280G
of the Code and the regulations thereunder) has stock that is readily tradeable
on an established securities market (within the meaning of Section 280G of the
Code and the regulations thereunder), if all, or any portion, of the payments
provided under this Agreement, either alone or together with other payments or
benefits which the Executive receives or is entitled to receive from the Company
or an affiliate, could constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Executive shall be entitled to
receive (i) an amount limited so that no portion thereof shall fail to be tax
deductible under Section 280G of the Code (the “Limited Amount”), or (ii) if the
amount otherwise payable hereunder (without regard to clause (i)) reduced by the
excise tax imposed by Section 4999 of the Code and all other applicable federal,
state and local taxes (with income taxes all computed at the highest applicable
marginal rate) is greater than the Limited Amount reduced by all taxes
applicable thereto (with income taxes all computed at the highest marginal
rate), the amount otherwise payable hereunder. If it is determined that the
Limited Amount will maximize the Executive’s after-tax proceeds, payments and
benefits shall be reduced to equal the Limited Amount in the following order:
(i) first, by reducing cash severance payments, (ii) second, by reducing other
payments and benefits to which Q&A 24(c) of Section 1.280G-1 of the Treasury
Regulations does not apply, and (iii) finally, by reducing all remaining
payments and benefits, with all such reductions done on a pro rata basis. All
determinations made pursuant this Section 11 will be made at the Company’s
expense by the independent public accounting firm most recently serving as the
Company’s outside auditors or such other accounting or benefits consulting group
or firm as the Company may designate.

12.    Miscellaneous.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
heirs, successors and legal representatives.

(b)    All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by overnight
courier or by

 

-12-



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, postage prepaid, or by
facsimile (with receipt confirmation), addressed as follows:

 

If to the Executive:    James M. Harrison    At his most recent address    shown
in the Company’s records If to the Company:    Party City Holdings Inc.    80
Grasslands Road    Elmsford, NY 10523    Attention: Corporate Secretary    Fax
no.: (914) 345-2056

or to such other address as either party furnishes to the other in writing in
accordance with this Section 12(b). Notices and communications shall be
effective when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations. In addition, the obligations of the Company under this Agreement
shall be conditional on compliance with this Section 12(d), and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Executive.

(e)    Any party’s failure to insist upon strict compliance with any provision
of, or to assert any right under, this Agreement shall not be deemed to be a
waiver of such provision or right or of any other provision of or right under
this Agreement.

(f)    The Executive acknowledges that this Agreement, together with the Exhibit
hereto (and the other agreements referred to herein and therein), supersedes all
other agreements and understandings, both written and oral, between the
Executive, on one hand, and the Company and Holdco, on the other, with respect
to the subject matter hereof, including, without limitation, the Prior
Employment Agreement. Upon effectiveness of this Agreement, the Prior Agreement
shall terminate and be of no further force and effect.

(g)    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument.

(h)    Provisions of this Agreement shall survive any termination of employment
if so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including, without limitation, the obligations of
the Executive under Sections 8 and 9 hereof.

[Remainder of Page Intentionally Left Blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of their respective boards of directors, the
Company and Holdco have each caused this Agreement to be executed in its name on
its behalf, all as of the day and year first above written.

 

PARTY CITY HOLDINGS INC. By:  

/s/ Daniel Sullivan

  Name:   Daniel Sullivan   Title:   Chief Financial Officer & Executive Vice
President PARTY CITY HOLDCO INC.

/s/ Daniel Sullivan

  Name:   Daniel Sullivan   Title:   Chief Financial Officer & Executive Vice
President

/s/ James M. Harrison

JAMES M. HARRISON

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE OF CLAIMS

This Release of Claims is provided by me, James M. Harrison (or by my designated
beneficiary, in the event of my death during my employment), pursuant to the
Employment Agreement between me, Party City Holdings, Inc. (the “Company”) and
Party City Holdco Inc. (“Holdco”) dated as of March 12, 2018 (the “Employment
Agreement”).

This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (the “Separation Payments”), which
are conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged. On my own behalf and that of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, I hereby release and
forever discharge the Company from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have or might have, through the date of my signing of this Release of
Claims. This includes, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with my
employment by the Company or the termination of that employment or pursuant to
any federal, state or local law, regulation or other requirement, including
without limitation Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of the state or states in which I have provided services to
the Company or any other federal, state, local or foreign law, all as amended,
any contracts of employment, any tort claims, or any agreements, plans or
policies. Nothing in this Release of Claims shall be construed to prohibit you
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, except that you hereby agree to waive your right to
recover monetary damages or other individual relief in any charge, complaint or
lawsuit filed by you or by anyone else on your behalf.

For purposes of this Release of Claims, the word “Company” always includes the
Company, Holdco the subsidiaries and affiliates of the Company or Holdco and all
of their respective past, present and future officers, directors, trustees,
shareholders, employees, employee benefit plans and any of the trustees or
administrators thereof, agents, general and limited partners, members, managers,
investors, joint venturers, representatives, predecessors, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities.

Excluded from the scope of this Release of Claims is any rights to benefits that
were vested under the Company’s employee benefit plans on the date on which my
employment with the Company terminated, in accordance with the terms of such
plans.

 

-i-



--------------------------------------------------------------------------------

In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 9(e) of the Employment Agreement. I
agree that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.

In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company’s health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan.

I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the covenants contained in the Employment Agreement.

In signing this Release of Claims, acknowledge that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I further acknowledge that I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), and that this waiver and release is knowing and
voluntary and is being done with a full understanding of its terms. I agree that
the consideration given for this wavier and release is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing as required by the ADEA that:

1.    I have the right to and am advised by the Company to consult with an
attorney prior to executing this Release of Claims; and I acknowledge that I
have had sufficient time to consider this Release of Claims and to consult with
an attorney, if I wished to do so, or to consult with any other person of my
choosing before signing;

2.    I may not sign this Release of Claims prior to the termination of my
employment, but that I may consider the terms of this Release of Claims for up
to twenty-one days (or, if the Company so instructs me in writing, for up to
forty-five days) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims;

3.     I have seven (7) days following execution of this Release of Claims to
revoke this Release of Claims; and

 

-ii-



--------------------------------------------------------------------------------

4.    This Release of Claims shall not be effective until the revocation period
has expired.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

    Date signed:                                                                

 

Party City Holdings Inc.

                    

Name:

 

Title:

 

Party City Holdco Inc.

                    

Name:

 

Title:

 

 

-iii-